Consent of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Dreyfus Investment Funds : We consent to the use of our reports dated February 26, 2010 , pertaining to Dreyfus/Standish Fixed Income Fund, Dreyfus/Standish Global Fixed Income Fund and Dreyfus/Standish International Fixed Income Fund, each a series of Dreyfus Investment Funds , incorporated by reference herein and to the references to our firm under the headings Financial Highlights in the prospectuses and Counsel and Independent Registered Public Accounting Firm in the statements of additional information. KPMG LLP New York, New York April 28, 2010
